Filed 8/15/22 P. v. Villalobas CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                 2d Crim. No. B311695
                                                           (Super. Ct. No. BA220761)
      Plaintiff and Respondent,                               (Los Angeles County)

 v.

 ROLANDO VILLALOBOS,

      Defendant and Appellant.



       In 2002, Rolando Villalobos was convicted, by jury, of
conspiracy to commit murder, attempted murder and second
degree murder. We affirmed the conviction in an unpublished
opinion. (People v. Villalobos (June 3, 2003, B157098)
(Villalobos).) In 2019, appellant filed a petition for resentencing
under Penal Code former section 1170.95 (now § 1172.6).1 The


       All statutory references are to the Penal Code unless
         1

otherwise stated. Effective June 30, 2022, section 1170.95 was
renumbered as section 1172.6, with no change in text. (Stats.
2022, ch. 58, § 10.) We will refer to the statute as section 1172.6.
trial court appointed counsel to represent appellant and, after
reviewing the parties’ briefs, denied the petition on the ground
that appellant was ineligible for resentencing because he was
convicted of provocative act murder rather than felony murder or
murder on a natural and probable consequences theory.
Appellant contends the trial court erred because the jury
instructions at his trial would have allowed the jury to convict
him by imputing to him the malice of the person who committed
the provocative act, without finding that appellant personally
had the intent to kill. We affirm.
                                Facts
       Our opinion in appellant’s previous appeal contains the
following statement of facts:
       “Paul Rodarte was a member of the 38th Street gang.
Appellant and Jesse [also known as Jesus] Morales were
‘associates’ who had not been initiated into the gang. All three
were present at a party when a member of the rival Barrio
Mojadas (BMS) gang drove by and shot at them. Intending to
retaliate, Rodarte and Morales got into appellant’s car and he
drove them into BMS gang territory at 49th and Compton.
Rodarte was in the front passenger seat and Morales was seated
in the rear. Rodarte reached across appellant and fired a
handgun through the open driver’s side window at ‘some bald-
headed individuals on the sidewalk.’ Someone returned fire,
fatally wounding Morales.” (Villalobos, supra, B157098, slip opn.
at p. 2, fn. omitted.)
                             Discussion
       Appellant contends he is eligible for relief under section
1172.6 because he did not commit the provocative act and the
jury could have convicted him of murder, attempted murder and




                                2
conspiracy to commit murder by imputing to him the malice of
the provocateur. We are not persuaded.
       Senate Bill No. 1437 (2017-2018 Reg. Sess.) (S.B. 1437)
amended the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, “to ensure that
murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, §1, subd. (f).)
To that end, S.B. 1437 amended section 189, by adding
subdivision (e), which provides: “A participant in the
perpetration or attempted perpetration of a felony listed in
subdivision (a) in which a death occurs is liable for murder only if
one of the following is proven: (1) The person was the actual
killer. (2) The person was not the actual killer, but, with the
intent to kill, aided, abetted, counseled, commanded, induced,
solicited, requested, or assisted the actual killer in the
commission of murder in the first degree. (3) The person was a
major participant in the underlying felony and acted with
reckless indifference to human life . . . .”2 (Stats. 2018, ch. 1015,
§3.) It also added subdivision (a)(3) to section 188, barring
conviction for murder under the natural and probable
consequences doctrine. (People v. Gentile (2020) 10 Cal.5th 830,
851.)
       Section 1172.6 permits a person convicted of felony murder,
murder under the natural and probable consequences doctrine,


      2The felonies listed in subdivision (a) of section 189 include,
“murder that is perpetrated by means of discharging a firearm
from a motor vehicle, intentionally at another person outside of
the vehicle with the intent to inflict death . . . .”



                                  3
“or other theory under which malice is imputed to a person based
solely on that person’s participation in a crime, attempted
murder under the natural and probable consequences doctrine, or
manslaughter . . . [,]” to file a petition to have his or her murder
conviction vacated and “to be resentenced on any remaining
counts” when certain conditions apply. (Id., subd. (a).) One such
condition is that “[t]he petitioner could not presently be convicted
of murder or attempted murder because of changes to Section 188
or 189 made [by S.B. 1437] effective January 1, 2019.” (Id., subd.
(a)(3).)
        The statute directs the trial court to appoint counsel for
any petitioner who files a facially sufficient petition and requests
counsel. (§1172.6, subd. (b)(3).) After reviewing the parties’
briefs, “the court shall hold a hearing to determine whether the
petitioner has made a prima facie case for relief. If the petitioner
makes a prima facie showing that the petitioner is entitled to
relief, the court shall issue an order to show cause. If the court
declines to make an order to show cause, it shall provide a
statement fully setting forth its reasons for doing so.” (Id., subd.
(c).)
        At this stage of the process, the trial court may not engage
in factfinding regarding the petitioner’s culpability, but should
deny a petition if the record of conviction establishes that the
petitioner is ineligible for relief as a matter of law. (People v.
Lewis (2021) 11 Cal.5th 952, 971; see also People v. Mancilla
(2021) 67 Cal.App.5th 854, 864-865 (Mancilla).) A petitioner is
ineligible for relief as a matter of law if the record of conviction
shows that he or she was not convicted under a theory of liability
affected by S.B. 1473’s amendments to the law of murder.
(Mancilla, supra, at pp. 866-867; People v. Farfan (2021) 71




                                 4
Cal.App.5th 942, 947; People v. Medrano (2021) 68 Cal.App.5th
177, 182-183.)
       Here, appellant’s jury was not instructed on felony murder
or murder under the natural and probable consequences theory.
It was instead instructed on malice murder (CALJIC Nos. 8.10,
8.11) and provocative act murder. (CALJIC No. 8.12.) These are
theories of murder liability that were not affected by S.B. 1473’s
amendments to sections 188 and 189. (People v. Johnson (2020)
57 Cal.App.5th 257, 261 (Johnson).)
       Provocative act murder requires proof that appellant
personally harbored express or implied malice. “A murder
conviction under the provocative act doctrine thus requires proof
that the defendant personally harbored the mental state of
malice, and either defendant or an accomplice intentionally
committed a provocative act that proximately caused an unlawful
killing.” (People v. Gonzalez (2012) 54 Cal.4th 643, 655
(Gonzalez); see also Mancilla, supra, 67 Cal.App.5th at p. 866
[quoting Gonzalez]; Johnson, supra, 57 Cal.App.5th at p. 265
[provocative act murder requires proof “‘“that the defendant
personally harbored . . . malice” . . . ’”].)
       A defendant who does not personally commit the
provocative act may nevertheless be liable for a killing caused by
the provocateur based upon having aided and abetted commission
of the underlying provocative criminal act. “‘“Thus, under the
provocative act doctrine, a defendant may be vicariously liable for
the provocative conduct of his surviving accomplice in the
underlying crime. [Citation.]” [Citation.]’ . . . [¶] ‘As to the
mental element of provocative act murder, the People must prove
“that the defendant personally harbored . . . malice.” [Citations.]
But, malice may be implied . . . .’” (Johnson, supra, 57




                                 5
Cal.App.5th at p. 265, quoting People v. Johnson (2013) 221
Cal.App.4th 623, 629-630.)
       The jury at appellant’s trial was instructed that, to find
appellant guilty of provocative act murder, it would have to find:
“1. The crime of conspiracy to commit murder or attempted
murder was committed; [and] 2. During the commission of the
crime, a surviving perpetrator the defendant also committed an
intentional provocative act . . . .” (CALJIC No. 8.12.) It was
further instructed that conspiracy to commit murder “requires
proof that the conspirators harbored express malice aforethought,
namely, the specific intent to kill unlawfully another human
being.” (CALJIC No. 8.69.) With respect to attempted murder,
the jury was instructed, “In order to prove attempted murder,
each of the following elements must be proved: 1. A direct but
ineffectual act was done by one person towards killing another
human being; and 2. The person committing the act harbored
express malice aforethought, namely, a specific intent to kill
unlawfully another human being.” (CALJIC No. 8.66.)
       Finally, the jury was instructed that a person who aids and
abets the commission of a crime is “equally guilty” as the person
who directly and actively commits the act constituting the crime.
(CALJIC No. 3.00.) To find appellant guilty of aiding and
abetting any of the charged offenses, the jury was instructed it
had to find that he, “(1) with knowledge of the unlawful purpose
of the perpetrator and (2) with the intent or purpose of
committing or encouraging or facilitating the commission of the
crime, and (3) by act or advice aid[ed], promote[d], encourage[d]
or instigate[d] the commission of the crime.” (CALJIC No. 3.01.)
       Appellant’s jury thus could not have convicted him of
provocative act murder without finding that he committed either




                                6
conspiracy to commit murder or attempted murder. Each offense
required a finding that appellant personally harbored the specific
intent to kill. Because the only theories of murder liability
presented to the jury required malice, appellant is not eligible for
section 1172.6 relief as a matter of law. The trial court did not
err in denying the petition at the prima facie stage.
       Appellant contends this result violates his right to equal
protection because provocative act murder, where the defendant
is not the provocateur, is a form of vicarious liability and should
be treated like felony murder or natural and probable
consequences murder for purposes of section 1172.6. The state
and federal constitutional guarantee of equal protection “‘compels
recognition of the proposition that persons similarly situated with
respect to the legitimate purpose of the law receive like
treatment.’” (In re Gary W. (1971) 5 Cal.3d 296, 303.) But as we
noted in Johnson, supra, 57 Cal.App.5th 257, persons convicted of
provocative act murder are not similarly situated to those
convicted of felony murder or murder under the natural and
probable consequences doctrine. (Id. at pp. 270-271.) Of the
three classifications, only provocative act murder requires proof
that the defendant personally harbored express or implied
malice. (Gonzalez, supra, 54 Cal.4th at p. 655.) Because
appellant is not similarly situated to those eligible for relief
under section 1172.6, his right to equal protection has not been
violated.
                             Disposition
       The order dated March 12, 2021 denying appellant’s
Petition for Resentencing is affirmed.




                                 7
       NOT TO BE PUBLISHED.



                                                               YEGAN, J.


We concur:


               GILBERT, P. J.


               PERREN, J.*




*Retired Associate Justice of the Court of Appeal, Second Appellate District,
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                           8
                    Lynne M. Hobbs, Judge

             Superior Court County of Los Angeles

                ______________________________


      Janet Uson, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Amanda V. Lopez, Blythe J.
Leszkay, Deputy Attorneys General, for Plaintiff and
Respondent.